 



EXHIBIT 10.8
Amendments to IGT Profit Sharing Plan dated
July 14, 2003 and November 15, 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDMENT 2003-I
IGT PROFIT SHARING PLAN
     WHEREAS, International Game Technology, a Nevada corporation (the
“Company”), maintains the IGT Profit Sharing Plan, as amended (the “Plan”); and
     WHEREAS, the Company’s Profit Sharing Plan Committee has the right to amend
the Plan, has approved the Plan amendment set forth below, and has instructed
the undersigned duly authorized officer of the Company to execute this document
to conclusively evidence the approval and adoption of such amendment;
     NOW, THEREFORE, Section 2.1 of the Plan is hereby amended in its entirety,
effective as of August 1, 2003, to read as follows:
     “2.1 Eligibility Requirements.
     (a) Provided he is then an Eligible Employee and has attained age 18, each
Eligible Employee shall become a Participant in the Plan on the first day of the
first payroll period coinciding with or next following the earlier of (1) his
completion of one Year of Eligibility Service or (2) his completion of 30 days
of continuous employment as a full-time Employee.
     (b) Notwithstanding subsection (a), an Eligible Employee may not
participate with respect to allocations of Employer Contributions under
Section 3.1 until the January 1 of the Plan Year in which the later of the
following occurs:
(1) his completion of one Year of Eligibility Service,
(2) the date he becomes an Eligible Employee, and
(3) his attainment of age 18.
     (c) Notwithstanding subsection (a), but subject to subsection (b) and
Section 3.1(b) with respect to allocations under Section 3.1, an Eligible
Employee who is classified by the Company, in its sole discretion, as an
‘intern’ shall become a Participant in the Plan on the first day of the first
payroll period coinciding with or next following the earlier of: (1) his
completion of one Year of Eligibility Service or (2) his completion of 30 days
of continuous employment as an Employee; provided he is then an Eligible
Employee and has attained age 18.
     (d) The continuous employment requirements reflected in subsections (a) and
(c) above were changed from 90 days to 30 days effective as of August 1, 2003.
An Employee who was otherwise eligible to participate in the Plan as of the
close of business on July 31, 2003 and who had completed at least 90 days of
continuous employment as an Employee, but who had not yet satisfied the 90-day
continuous employment requirement under the prior version of this Section 2.1,
shall become a Participant on the first day of the first payroll period
coinciding with or next following August 1, 2003; provided he is then an
Eligible Employee.”

 



--------------------------------------------------------------------------------



 



     RESOLVED FURTHER, that Section 3.2(a) of the Plan is hereby amended by
changing each reference to “15%” therein to “40%” effective as of August 1,
2003.
     IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company
has executed this Amendment 2003-I on this 14 day of July, 2003.

                  INTERNATIONAL GAME TECHNOLOGY    
 
           
 
  By:   /s/ Randall Kirner
 
         Print Name: Randall Kirner         Title: Vice President, Human
Resources    

A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDMENT 2005-I
IGT PROFIT SHARING PLAN
     WHEREAS, International Game Technology, a Nevada corporation (the
“Company”), maintains the IGT Profit Sharing Plan, as amended (the “Plan”); and
     WHEREAS, the Company’s Profit Sharing Plan Committee has the right to amend
the Plan, has approved the Plan amendments set forth below, and has instructed
the undersigned duly authorized officer of the Company to execute this document
to conclusively evidence the approval and adoption of such amendment;
     NOW, THEREFORE, Section 2.1 of the Plan is hereby amended by adding the
following new subsection (e) to the end thereof, effective as of August 25,
2005, to read as follows:
“(e) Notwithstanding subsection (a), and provided he is then an Eligible
Employee and has attained age 18, for each Eligible Employee who was employed by
WagerWorks, Inc. (“WagerWorks”) or any of its subsidiaries as of the date of the
acquisition of WagerWorks by the Company, the mandatory 30 day waiting period
for participation in the Plan shall be waived and each such former WagerWorks
employee shall be eligible for participation in the Plan as of August 25, 2005,
the date of the close of the acquisition transaction between the Company and
WagerWorks.”
     FURTHERMORE, Section 6.1(d) of the Plan is hereby amended in its entirety,
effective as of March 28, 2005, to read as follows:
“(d) The provisions of this Section 6.1 (a) shall apply notwithstanding any of
the foregoing provisions to the contrary. Upon a Break in Employment, if, as of
the date benefits become distributable under Section 6.1 (a), the nonforfeitable
balance in the Participant’s Accounts exceeds $5,000, distribution shall be made
as soon as practicable after a Break in Employment only if the Participant
consents to a distribution of the nonforfeitable balance of his Accounts in
writing. If the Participant does not so consent (unless Treasury Regulations
otherwise provide and the Committee adopts different rules), distribution of the
amounts payable shall be made as soon as administratively practicable after the
Participant’s death or the attainment of his Normal Retirement Age, whichever
occurs first. Upon a Break in Employment, if, as of the date benefits become
distributable under Section 6.1 (a), the nonforfeitable balance in the
Participant’s Accounts exceeds $1,000 but is less than $5,000, and the
Participant does not elect to have such mandatory distribution paid directly to
an eligible retirement plan specified by the Participant in a direct rollover or
to receive the distribution in accordance with Section 6.1 (a), then the Plan
Administrator will pay the distribution in a direct rollover to an individual
retirement plan designated by the Plan Administrator.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company
has executed this Amendment 2005-I on this 15 day of November, 2005.

                  INTERNATIONAL GAME TECHNOLOGY    
 
           
 
  By:   Tami Corbin
 
        Print Name: Tami Corbin         Title: Vice President, Human Resources  
 

A-2

 